1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     RACHEL KENT
3    Special Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6270/ Fax: 702.388.6418
5    rachel.kent@usdoj.gov

6    Attorneys for the United States

7                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                          Case No. 2:19-mj-192-VCF
9
                     Plaintiff,                         Stipulation to Continue Bench Trial
10                                                      (First Request)
            v.
11
     AVINASH KUMAR,
12
                     Defendant.
13

14
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
15
     Trutanich, United States Attorney, and Rachel Kent, Assistant United States Attorney,
16
     counsel for the United States of America, and Robert O’Brien, Assistant Federal Public
17
     Defender, counsel for the defendant, that the bench trial in the above-captioned matter,
18
     currently scheduled for September 18, 2019 at the hour of 9:00 a.m., be vacated and
19
     continued until October 23, 2019 or to date and time convenient to the Court.
20
            This stipulation is entered into for the following reasons:
21
            1.       The Ranger assigned to this case will not be available due to a mandatory
22
     training he must attend.
23
            2. Defendant is out of custody and agrees to the continuance.
24
1           3.     Denial of this request for a trial continuance would prejudice both the

2    Defendants and the Government and unnecessarily consume this Court’s valuable

3    resources, taking into account the exercise of due diligence.

4           4.     Additionally, denial of this request for continuance could result in a miscarriage

5    of justice.

6           5.     This is the first request for continuance of the trial in this case.

7

8           DATED this 13th        day of September, 2019.

9

10                                                         Respectfully submitted,

11                                                         NICHOLAS A. TRUTANICH
                                                           United States Attorney
12
     /s/ Robert O’Brien                                    /s/ Rachel Kent
13
     ROBERT O’BRIEN, AFPD                                  RACHEL KENT
14   Counsel for defendant                                 Special Assistant United States Attorney
     AVINASH KUMAR
15

16

17

18

19

20

21

22

23

24


                                                       2
1                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
2

3

4    UNITED STATES OF AMERICA,                        Case No. 2:19-mj-192-VCF

5                  Plaintiff,                         Order Continuing Bench Trial

6          v.

7    AVINASH KUMAR,

8                  Defendant.

9

10
            Based on the pending stipulation of counsel, and good cause appearing therefore,
11
            IT IS HEREBY ORDERED that the bench trial in the above-captioned matter
12
     currently scheduled for September 18, 2019, at the hour of 9:00 a.m. be vacated and
13
     continued to October 23, 2019, at the hour of 9:00 a.m.
14

15

16
                                    13th
                   DATED this                   day of September, 2019
17

18

19

20

21

22                                UNITED STATES MAGISTRATE JUDGE

23

24


                                                  3
